Order, Supreme Court, Bronx County (David Stadtmauer, J.), entered May 14, 1991, dismissing the indictment, unanimously affirmed.
We agree with the motion court that the Grand Jury proceedings were compromised by the prosecutor’s unsolicited comment that defendant had elected not to testify, and attendant failure to then instruct the Grand Jury that no inference unfavorable to defendant could be drawn from his failure to approach and testify (CPL 190.30 [1]; People v Scott, 70 AD2d 601). Concur—Milonas, J. P., Ellerin, Ross and Smith, JJ.